DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/31/2021. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MICHELLE C. DUNN (Reg. no. 69519) on 02/01/2022.
The application has been amended as follows: 

Claim 2 has been amended as follows:

Claim 2 line 1, delete “the preceding claim” , and insert “claim 1” 

Allowable Subject Matter
Claims 1-9, and 11 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 is/are allowed primarily because the closest prior art of record  U.S Publication number 2015/0300519 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The closest prior art of record fails to teach “an electric actuator , comprising a rotor member and an actuating assembly configured to interfere with said rotor member , causing it to rotate, wherein said rotor member comprises a pair of eccentric reliefs arranged so as to interfere with said actuating assembly , and wherein said actuating assembly comprises a shape memory wire, wherein said actuating assembly is configured to cause the rotation of said rotor member when electric current flows through at least a portion of said shape memory wire , in combination with to teach wherein said electric actuator further comprises a movable electrode , comprising a protrusion , and wherein said rotor member  comprises a pair of cavities , arranged so that when the rotor member rotates, one of said cavities removably engages with said protrusion of said movable electrode, so as to keep in position said rotor member.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 1, 2022